BRICKELL, C. I.
1. In criminal cases, the corpus delicti being established by evidence aliunde, there are many minor facts, or evidentiary circumstances, which are admissible to implicate the accused. “ They are resorted to,” says Mr. Burrill, “as elements of evidence, not from any supposed *337necessity of accounting for, or explaining the reason of a criminal act which has been clearly proved and fixed upon the accused, however strange and inexplicable such act may in itself appear, but from the important aid they always render in completing the proof of the commission of such act by the party charged, in cases where it might otherwise be thought'to remain in doubt.” When the offense is against the person or property, the relations existing between the accused and the injured person, prior to and at the time of the injury, in conjunction with other circumstances, may disclose a motive, either of gain, or of revenge, on the part of the accused, which will aid in identifying him as the wrongdoer. Such relations the prosecution may prove, and what are the proper inferences to be drawn from them — the weight to be attached to them, lies within the province of the jury, and depends upon the circumstances with which they are connected. The time which may have elapsed, since such relations were formed, and openly manifested as hostile, before the injury was committed, may lessen their weight as evidence, but can not render them inadmissible. Other evidence, connecting the accused with the offense, may be requisite to fix his guilt — evidence more clearly and directly pointing to him as the offender; but his past relations to the person injured, the motive to do the injury which may spring from these relations, may not have been changed or removed by the mere lapse of time. The force of the fact, time may diminish, but does not entirely destroy. Or, if new and amicable relations have been formed — or any other change of circumstances, which may diminish the probative force of the fact, can be shown — the fact must be taken in connection Avith these, and it may be shorn of all practical value as evidence, without affecting its admissibility.
The evidence of prior difficulties (by which we understand disputes, or controversies or quarrels begetting ill-will), betAveen the accused and one of the prosecutors in 1866, not in reference to the mill burned; reneAved in 1868 in reference to the building and keeping up of the mill — the prosecution against the prosecutors for a nuisance in keeping up the mill, the employment of counsel by the accused to conduct that prosecution — his declaration, that “ some of those fellows Avho Avere engaged in that prosecution about putting up the mill, Avould burn it;” are all minor facts having a tendency to implicate him in the crime committed in 1876 in burning the mill. Their sufficiency may depend upon their conjunction with other criminating circumstances. The *338time elapsing before the injury, after these relations were formed, and the manifestation of ill-will growing out of them, may be so great that their value as evidence would be measured by the number and character of the circumstances with which they are connected; but this does not affect their admissibility.
2. The fact that others than the accused were engaged in the prosecutions against the present prosecutor, for keeping up the mill, had been shown. "Who such persons were, was not a material inquiry. If any inference favorable to the accused could be drawn from the fact, that others stood in the same relation to the prosecutor, and had the same motive to burn the mill, which could be imputed to him, the fact was proved as the basis of the inference. Their identity or individuality, would not strengthen the inference unless it were proposed to extend the inquiry further into their good or bad character, or their acts or declarations. Such an inquiry would be too remote from the facts really in issue.
3. Arson in the second degree, the offense charged against the appellant, consists in the burning of several designated structures or buildings devoted to particular uses or purposes, public or private, and of these is a manufactory, or mill which with the property therein contained, is of the value of five hundred dollars or more. — Code of 1876, § 4347. Arson in the third degree, consists in the setting fire to, or burning any house or building, and other designated property, under such circumstances as do not amount to arson in the first or second degree. — Code of 1876, § 4348. The difference in the elements of arson in the second and third degree, so far as this case involves it, is in the value of the mill and the property contained in it. If the value does not reach five hundred dollars, the offense can not be arson in the second degree. The value of the property is, therefore, a material ingredient of the higher offense with which the appellant stands charged. The expense or cost of erecting the house, or the cost of the machinery, are not the only elements of the value. These would not alone be considered by a purchaser, but the enhanced value of these, by reason of the location or other circumstances, and its general patronage, and the profits derived from it, are all elements of value, and to be considered by the jury in determining whether it was of the value of five hundred dollars, or more, or less. It is possible a mill, or other building intended for particular uses, may be so illy adapted to such use, or so illy located, that though its erection may have cost greatly moi’e *339than five hundred dollars, the real value in consequence of these circumstances, is much less than that sum. The value of the house as a mill, that is considering the uses to which it was appropriated, the machinery appurtenant, the location, the advantages the location gave it, and the profits derived from it, were all proper to be considered. The court properly permitted the witness Thomas to state the value of the house as a mill. He had been the miller operating the mill, and had the requisite knowledge to enable him to give his opinion, and the correctness or worth of the opinion could have been tested by a cross-examination.
4. The entries on the tax books showing the assessed value ■of the mill, -were not made by the prosecutor, or under his direction, or by his authority, and they were inadmissible to refresh his memory, or for any other purpose. If the tax assessor who made the entries had been called to prove the value of the mill, it would have been permissible for him to refresh his memory by them; or, if it had been shown that the entries had been made on Shaver’s statement of the value of the mill, the person making the entries could have refreshed his memory of the statements by reference to them, and the statements would have been admissible to contradict Shaver. As evidence for any other purpose, or under any other circumstances, the tax book was not admissible.
5. In all criminal cases, the guilt of the accused must be fully proved. A reasonable doubt of the existence of any fact essential to guilt, is fatal to the accusation. Malice is an indispensable element of murder. An unlawful killing may be clearly shown; but if there is a reasonable doubt whether it proceeded from malice, or sudden passion aroused by immediate provocation, malice, the indispensable element of murder, not being fully proved, the slayer can not be convicted of murder, though he may be of manslaughter, of which malice is not an element. The value of the property set fire to, or burned, is an indispensable element of arson in ■the second degree, the offense with which the appellant was charged. A reasonable doubt as to the value, though every other fact essential to criminality had, been fully proved, ■entitled him to an acquittal of the offense charged, though he could have been convicted of the lesser offense, arson in the third degree, necessarily involved in the offense charged. If the instruction requested and refused, had been so framed as to express clearly this proposition, it would scarcely have been refused by the Circuit Court. As it is framed, the •Circuit Court properly refused it; for if given, the court, to *340prevent the jury being misled and confused, and to inform them of the consequences of the insufficiency of evidence of value, must have given additional and explanatory charges,, showing that if all other necessary elements of the offense wei'e proved, the insufficiency of the evidence of value, did not compel them to an acquittal, but it was their duty to find the accused guilty of the lesser offense, of which the value of the mill was not an element. A court is never bound to give instructions requiring explanation, or further instructions, to save the jury from being misled or confused.
We find no error in the record, and the judgment must be-affirmed.